The refusal to grant a new trial was not error for any reason assigned.
                         DECIDED FEBRUARY 1, 1941.
The accused was convicted of shooting at another. His motion for new trial was denied, and exception was taken to that judgment. In a special ground of the motion it is alleged that the venue of the offense was not sufficiently proved. "When all of the evidence introduced on the trial of a criminal case strongly and decidedly tended to show that the offense was committed in the county where the trial was had, and there was no evidence warranting even a bare conjecture that it was committed elsewhere, it will be held that the venue was sufficiently proved." Womble v. State, 107 Ga. 666 (3) (33 S.E. 630). See also Bryan v. State, 44 Ga. App. 781
(1) (163 S.E. 219). Under the foregoing ruling and the facts of the instant case, the venue *Page 320 
was sufficiently proved. The excerpt from the charge of the court complained of in the remaining special ground, when considered in the light of the facts of the case, is not error for any reason assigned. The cases cited in behalf of the plaintiff in error are distinguished by their particular facts from this case. The verdict was amply authorized by the evidence.
Judgment affirmed. MacIntyre and Gardner, JJ., concur.